Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The Amendment filed on 01/12/2021 has been entered. Claims 1, 5, 11-18 remain pending in the application. Claims 1, 11, 14, 17 and 18 have been amended, claims 2-4, 6-10, 19-20 have been canceled, and claims 18-20 have been withdrawn per restriction requirement. Previous objection to the drawings have been withdrawn in light of Applicant’s amendments to claims 1 and 17. Previous claim 17 rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn in light of Applicant’s amendments to claim 17. Previous Claims 1, 5, 9-17 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claims 1 and 17. Claims 1, 5, 11-18 are found allowable. 

Election/Restriction
Claims 1, 5, 11-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of making or using an allowable 
Because all claims currently pending and previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/10/2020 is hereby withdrawn. Note that claims bellowing non-elected Species I have been canceled by the Applicant. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in a telephone interview with Zhengyun Luo, Agent of record, reg. # 73,499 at 425-659-3366 on 01/20/2021 (see attached interview summary).

Amendment
	The claims are amended as follows:


Claim 1. A display panel, comprising a color filter substrate, wherein the color filter substrate comprises: 
a substrate base layer, comprising a first color resistance region, a second color resistance region and a third color resistance region respectively corresponding to open regions of a plurality of sub-pixels, and a fourth region corresponding to non-opening region of the plurality of sub-pixels; and a color resistance composite layer, disposed on the substrate base layer, and comprising a first color resistance layer, a second color resistance layer and a third color resistance layer; 
wherein the first color resistance layer comprises a first color resistance block disposed at least in the first color resistance region, a first color resistance film disposed in the fourth region and a first color resistance pillar disposed in the fourth region; the second color resistance layer comprises a second color resistance block disposed at least in the second color resistance region, a a 
wherein the first color resistance film, the second color resistance film and the third color resistance film respectively disposed in the fourth region are overlapped to form a black matrix, and at least two of the first color resistance pillar, the second color resistance pillar and the third color resistance pillar respectively disposed in the fourth region are overlapped to form a spacers wherein a height of the first color resistance block is greater than a height of the first color 2Docket No.: P-20HC1053US resistance pillar, and a height of the first color resistance pillar is greater than a height of the first color resistance film;
wherein the first color resistance block, the second color resistance block and the third color resistance block are all string-shaped; the first color resistance block is disposed in accordance with the first color resistance region and a portion of the fourth region between two of the first color resistance blocks, the second color resistance block is disposed in accordance with the second color resistance region and a portion of the fourth region between two of the second color resistance blocks, and the third color resistance block is disposed in accordance with the third color resistance region a portion of the fourth region between two of the third color resistance blocks; 
wherein the first color resistance pillar, the second color resistance pillar and the third color resistance pillar respectively disposed in the fourth region are overlapped to form the spacer; 
wherein the first color resistance pillar comprises a first primary color resistance pillar portion and a first secondary color resistance pillar portion, and the height of the first primary color resistance pillar portion is greater than the height of the first secondary color resistance pillar portion; 
the second color resistance pillar comprises a second primary color resistance pillar portion and a second secondary color resistance pillar portion, and the height of the second primary color resistance pillar portion is greater than the height of the second secondary color resistance pillar 3Docket No.: P-20HC1053US portion; and 
the third color resistance pillar comprises a third primary color resistance pillar portion and a third secondary color resistance pillar portion, and the height of the third primary color resistance pillar portion is greater than the height of the third secondary color resistance pillar portion; 
wherein the first primary color resistance pillar portion, the second primary color resistance pillar portion and the third primary color resistance pillar portion are overlapped to form a primary spacer, and the first secondary color resistance pillar portion, the second secondary color resistance pillar portion and the third secondary color resistance pillar portion are overlapped to form a secondary spacer.

Claim 18. A method for fabricating a display panel, comprising a step of fabricating a color filter substrate, wherein the step of fabricating the color filter substrate comprises: 
providing a substrate base layer, wherein the substrate base layer comprises a first color resistance region, a second color resistance region and a third color resistance region respectively corresponding to open regions of a plurality of sub-pixels, and a fourth region corresponding to non-opening region of the plurality of sub-pixels; 
forming a first color resistance layer on the substrate base layer, wherein the first color resistance layer comprises a first color resistance block disposed at least in the first color resistance region, a first color resistance film disposed in the fourth region [[14]] and a first color 8Docket No.: P-20HC1053US resistance pillar disposed in the fourth region, and the height of the first color resistance pillar is greater than the height of the first color resistance film; 
forming a second color resistance layer on the substrate base layer and the first color resistance layer, wherein the second color resistance layer comprises a second color resistance block disposed at least in the second color resistance region, a second color resistance film disposed in the fourth region and a second color resistance pillar disposed in the fourth region, and the height of the second color resistance pillar is greater than the height of the second color resistance film; and 
forming a third color resistance layer on the substrate base layer, the first color resistance layer and the second color resistance layer, wherein the third color resistance layer comprises a third color resistance block disposed at least in the third color resistance region, a third color resistance film disposed in the fourth region and a third color resistance pillar disposed in the fourth region, and the height of the third color resistance pillar is greater than the height of the third color resistance film; 
wherein, the first color resistance film, the second color resistance film and the third color resistance film respectively disposed in the fourth region are overlapped to form a black matrix, and at least two of the first color resistance pillar, the second color resistance pillar and the third color resistance pillar respectively disposed in the fourth region are overlapped to form a spacer; 
wherein a height of the first color resistance block is greater than a height of the first color resistance pillar, and a height of the first color resistance pillar is greater than a height of the first color resistance film;
wherein the first color resistance block, the second color resistance block and the third color resistance block are all string-shaped; the first color resistance block is disposed in accordance with the first color resistance region and a portion of the fourth region between two of the first color resistance blocks, the second color resistance block is disposed in accordance with the second color resistance region and a portion of the fourth region between two of the second color resistance blocks, and the third color resistance block is disposed in accordance with the third color resistance region a portion of the fourth region between two of the third color resistance blocks; 
wherein the first color resistance pillar, the second color resistance pillar and the third color resistance pillar respectively disposed in the fourth region are overlapped to form the spacer; 
wherein the first color resistance pillar comprises a first primary color resistance pillar portion and a first secondary color resistance pillar portion, and the height of the first primary color resistance pillar portion is greater than the height of the first secondary color resistance pillar portion;
the second color resistance pillar comprises a second primary color resistance pillar portion and a second secondary color resistance pillar portion, and the height of the second primary color resistance pillar portion is greater than the height of the second secondary color resistance pillar portion; and 
the third color resistance pillar comprises a third primary color resistance pillar portion and a third secondary color resistance pillar portion, and the height of the third primary color resistance pillar portion is greater than the height of the third secondary color resistance pillar portion; 
wherein the first primary color resistance pillar portion, the second primary color resistance 10Docket No.: P-20HC1053JS pillar portion and the third primary color resistance pillar portion are overlapped to form a primary spacer, and the first secondary color resistance pillar portion, the second secondary color resistance pillar portion and the third secondary color resistance pillar portion are overlapped to form a secondary spacer.

Allowable Subject Matter

Claims 1, 5, 11-18 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding independent claim 1, directed towards a display panel, the closest cited prior art of Chen (of record) teaches (see Figs. 1-3) such a display panel, comprising a color filter substrate (i.e. as liquid crystal display with color filter and its manufacturing method, see Figs. 1-3, Title, Abstract, paragraphs [02, 04, 07-22, 32-42, 44-48, 55-64, 66-73]), wherein the color filter substrate comprises (as color filter substrate e.g. 10 with photoresists structures): 
a substrate base layer (i.e. substrate 10, paragraphs [55-64]), comprising a first color resistance region, a second color resistance region and a third color resistance region respectively corresponding to open regions of a plurality of sub-pixels (i.e. as coating areas for multiple first-third  (e.g. for colors e.g. red, green blue) photoresists 21,31,41 as openings for TFT substrate, paragraphs[55-65, 73]), and a fourth region corresponding to non-opening region of the plurality of sub-pixels (i.e. as region of substrate 10 for multiple first-third filter portions 22,32,42 and multiple first-third spacer portions 25,35,third (not shown, corresponding to Figs. 2J, 3) of filer portions 22,32,42, respectively, forming non-opening e.g. black matrix (BM) and spacers, paragraphs[55-65, 68, 73]); and 
a color resistance composite layer (i.e. as composite of first-third material patterned as photoresists 21,31,41, paragraphs[55-65]), disposed on the substrate base layer (on base 10 substrate, paragraphs[55-65, 73], see. Figs. 2-3), and comprising a first color resistance layer, a second color resistance layer and a third color resistance layer (i.e. as materials for first-third photoresist layers 21-31-41, (e.g. for colors e.g. red, green, blue, see  paragraphs[55-65, 67]); 
wherein the first color resistance layer comprises a first color resistance block disposed at least in the first color resistance region, a first color resistance film disposed in the fourth region and a first color resistance pillar disposed in the fourth region (i.e. as pattered first material with photoresist block 21 in first coating area for 21, multiple first filter and spacer  portions 22 and 25, in BM and spacer areas of 10 respectively, paragraphs[55-69], see Figs. 2C-D, 2J); the second color resistance layer comprises a second color resistance block disposed at least in the second color resistance region, the second color resistance film disposed in the fourth region and the second color resistance pillar disposed in the fourth region (i.e. as pattered second material with photoresist block 31 in second coating area for 31(i.e. 23), multiple first filter and spacer portions 32 and 35, in BM and spacer areas of 10, respectively, paragraphs[55-69], see Figs.2F-G, 2J); the third color resistance layer comprises a third color resistance block disposed at least in the third color resistance region, a third color resistance film disposed in the fourth region and a third color resistance pillar disposed in the fourth region (i.e. as pattered third material with photoresist block 41, right most portion 42, in first coating area for 41 and 42 (i.e. 24, see Figs. 2H-J), multiple first filter and spacer portions, i.e.  42 and third spacer area (not shown, equivalent to area of 25, 35), in BM and spacer areas of 10, respectively, paragraphs[55-69], see Figs. 2H-I); 
wherein the first color resistance film, the second color resistance film and the third color resistance film respectively disposed in the fourth region are overlapped to form a black matrix (i.e. as overlapped first-third filter portions 22, 32, 43 in BM region of 10 form light-shileding as black matrix, see paragraphs [67-68] as depicted in Figs. 2I-3), and at least two of the first color resistance pillar, the second color resistance pillar and the third color resistance pillar respectively disposed in the fourth region are overlapped to form a spacer (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42 are overlapped to form spacers, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3), 
wherein a height of the first color resistance block is greater than a height of the first color resistance pillar (i.e. as height of photoresist block 21 is greater than height of filter portion 22 in 25 due to thickness L1, as depicted in Figs. 2J-3, paragraphs [67-69]), and a height of the first color resistance pillar is greater than a height of the first color resistance film (i.e. as height of color portion 22 in spacer region is greater than height of color portion 22 in BM region, as depicted in Figs. 2H, 2J, 3, as film thicknesses split L1 into half’s and thirds); 
wherein the first color resistance block, the second color resistance block and the third color resistance block are all string-shaped (i.e. as pattered first material with photoresist block 21 in first coating area for 21 is string shaped, photoresist block 31 in second coating area for 31 is string shaped, photoresist block 41 in third coating area for 41 is string shaped, see paragraphs[55-69], as depicted Figs. 2E, 2G, 2I); 
the first color resistance block is disposed in accordance with the first color resistance region and a portion of the fourth region between two of the first color resistance blocks (i.e. as repeated pattered photoresist block 21 in first coating area for 21, and multiple first filter and spacer portions 22 and/or 25, between blocks 21 in display, paragraphs [55-69, 73-74], see Figs. 2C-D, 2J, 3);
the second color resistance block is disposed in accordance with the second color resistance region and a portion of the fourth region between two of the second color resistance blocks (i.e. as pattered repeated photoresist block 31 in second coating area for 31(i.e. 23), multiple first filter and/or spacer portions 32 and 35, between blocks 31 in display, paragraphs[55-69], see Figs.2F-G, 2J,3) and the third color resistance block is disposed in accordance with the third color resistance region a portion of the fourth region between two of the third color resistance blocks (i.e. as pattered repeated photoresist blocks 41, in third coating area for 41, multiple first filter and/or spacer portions 42 between blocks 41 in display, paragraphs[55-69], see Figs.2H-2J, 3);
 wherein the first color resistance pillar, the second color resistance pillar and the third color resistance pillar respectively disposed in the fourth region are overlapped to form the spacer (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42 are overlapped to form spacers, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); 
wherein the first color resistance pillar comprises a first primary color resistance pillar portion and a first secondary color resistance pillar portion, (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); the second color resistance pillar comprises a second primary color resistance pillar portion and a second secondary color resistance pillar portion i.e. as spacer portions 25, 35, and/or third(not shown) of filter portions 22, 32, 42, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); and the third color resistance pillar comprises a third primary color resistance pillar portion and a third secondary color resistance pillar portion (i.e. as spacer portions 25, 35, and/or third(not shown) of filter portions 22, 32, 42, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); 
wherein the first primary color resistance pillar portion, the second primary color resistance pillar portion and the third primary color resistance pillar portion are overlapped to form a primary spacer (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42 are overlapped to form one of two spacers shown, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3), and the first secondary color resistance pillar portion, the second secondary color resistance pillar portion and the third secondary color resistance pillar portion are overlapped to form a secondary spacer (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42 are overlapped to form another of two spacers shown, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3).
However, regarding claim 1, the prior art of Chen taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a display panel including the specific arrangement where the height of the first primary 7Docket No.: P-20HC1053US color resistance pillar portion is greater than the height of the first secondary color resistance pillar portion, the height of the second primary color resistance pillar portion is greater than the height of the second secondary color resistance pillar portion; and  the height of the third primary color resistance pillar portion is greater than the height of the third secondary color resistance pillar portion,  in combination with all other claimed limitations of claim 1. Moreover, there is no teaching or suggestion for any such particular modification of the spacer and pillar portions of the display panel of Chen. 

With respect to claims 5, 11-16, these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Regarding independent claim 17, directed towards a display panel, similarly to claim 1 the closest cited prior art of Chen (of record) teaches (see Figs. 1-3) such a display panel, comprising a color filter substrate (i.e. as liquid crystal display with color filter and its manufacturing method, see Figs. 1-3, Title, Abstract, paragraphs [02, 04, 07-22, 32-42, 44-48, 55-64, 66-73]), wherein the color filter substrate comprises (as color filter substrate e.g. 10 with photoresists structures): 
a substrate base layer (i.e. substrate 10, paragraphs [55-64]), comprising a first color resistance region, a second color resistance region and a third color resistance region respectively corresponding to open regions of a plurality of sub-pixels (i.e. as coating areas for multiple first-third  (e.g. for colors e.g. red, green blue) photoresists 21,31,41 as openings for TFT substrate, paragraphs[55-65, 73]), and a fourth region corresponding to non-opening region of the plurality of sub-pixels (i.e. as region of substrate 10 for multiple first-third filter portions 22,32,42 and multiple first-third spacer portions 25,35,third (not shown, corresponding to Figs. 2J, 3) of filer portions 22,32,42, respectively, forming non-opening e.g. black matrix (BM) and spacers, paragraphs[55-65, 68, 73]); and 
a color resistance composite layer (i.e. as composite of first-third material patterned as photoresists 21,31,41, paragraphs[55-65]), disposed on the substrate base layer (on base 10 substrate, paragraphs[55-65, 73], see. Figs. 2-3), and comprising a first color resistance layer, a second color resistance layer and a third color resistance layer (i.e. as materials for first-third photoresist layers 21-31-41, (e.g. for colors e.g. red, green, blue, see  paragraphs[55-65, 67]); 
wherein the first color resistance layer comprises a first color resistance block disposed in the first color resistance region, a first color resistance film disposed in the fourth region and a first color resistance pillar disposed in the fourth region (i.e. as pattered first material with photoresist block 21 in first coating area for 21, multiple first filter and spacer portions 22, 25 in BM and spacer areas of 10, paragraphs[55-69], see Figs. 2C-D, 2J); the second color resistance layer comprises a second color resistance block disposed in the second color resistance region, the second color resistance film disposed in the fourth region and the second color resistance pillar disposed in the fourth region (i.e. as pattered second material with photoresist block 31 in second coating area for 31(i.e. 23), multiple first filter and spacer portions 32, 35 in BM and spacer areas of 10, paragraphs[55-69], see Figs.2F-G, 2J); the third color resistance layer comprises a third color resistance block disposed in the third color resistance region, a third color resistance film disposed in the fourth region and a third color resistance pillar disposed in the fourth region (i.e. as pattered third material with photoresist block 41, right most portion 42, in first coating area for 41 and 42 (i.e. 24, see Figs. 2H-J), multiple first filter and spacer portions 42, third space(not shown)  in BM and spacer areas of 10, paragraphs[55-69], see Figs. 2H-I); 
wherein the first color resistance pillar comprises a first primary color resistance pillar portion and a first secondary color resistance pillar portion (i.e. as multiple i.e. left  and right in Figs. 2J, 3, first filter spacer portions 22, 25 in spacer areas of 10, paragraphs[55-69], see Figs. 2C-D, 2J), the second color resistance pillar comprises a second primary color resistance pillar portion and a second secondary color resistance pillar portion (i.e. as multiple (left, right in Figs. 2J, 3) first filter spacer portions 32, 35 in spacer areas of 10, paragraphs[55-69], see Figs. 2C-D, 2J), and the third color resistance pillar comprises a third primary color resistance pillar portion and a third secondary color resistance pillar portion (i.e. as multiple (left, right in Figs. 2J, 3) first filter spacer portions 42 in spacer areas of 10, paragraphs[55-69], see Figs. 2C-D, 2J);
wherein the first color resistance film, the second color resistance film and the third color resistance film respectively disposed in the fourth region are overlapped to form a black matrix (i.e. as overlapped first-third filter portions 22, 32, 43 in BM region of 10 form light-shileding as black matrix, see paragraphs [67-68] as depicted in Figs. 2I-3); 
the first primary color resistance pillar, the second primary color resistance pillar and the third primary color resistance pillar respectively disposed in the fourth region are overlapped to form a primary spacer (i.e. as e.g. the left spacer portions 25, 35, third portion (equivalent to 25,35 not shown) of filter portions 22, 32, 42 are overlapped to form e.g. left spacer, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3), 
and the first secondary color resistance pillar portion, the second secondary color resistance pillar portion and the third secondary color resistance pillar portion are overlapped to form a secondary spacer (i.e. as e.g. the right spacer portions 25, 35, third (not shown) of filter portions 22, 32, 42 are overlapped to form right spacer, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3);
wherein a height of the first color resistance block is greater than a height of the first color resistance pillar (i.e. as height of photoresist block 21 is greater than height of filter portion 22 in 25 due to thickness L1, as depicted in Figs. 2J-3, paragraphs [67-69]), and a height of the first color resistance pillar is greater than a height of the first color resistance film (i.e. as height of color portion 22 in spacer region is greater than height of color portion 22 in BM region, as depicted in Figs. 2H, 2J, 3, as film thicknesses split L1 into half’s and thirds); 
wherein the first color resistance block, the second color resistance block and the third color resistance block are all string-shaped (i.e. as pattered first material with photoresist block 21 in first coating area for 21 is string shaped, photoresist block 31 in second coating area for 31 is string shaped, photoresist block 41 in third coating area for 41 is string shaped, see paragraphs[55-69], as depicted Figs. 2E, 2G, 2I),
the first color resistance block is disposed in accordance with the first color resistance region and a portion of the fourth region between two of the first color resistance blocks (i.e. as repeated pattered photoresist block 21 in first coating area for 21, and multiple first filter and spacer portions 22 and/or 25, between blocks 21 in display, paragraphs [55-69, 73-74], see Figs. 2C-D, 2J, 3), the second color resistance block is disposed in accordance with the second color resistance region and a portion of the fourth region between two of the second color resistance blocks (i.e. as pattered repeated photoresist block 31 in second coating area for 31(i.e. 23), multiple first filter and/or spacer portions 32 and 35, between blocks 31 in display, paragraphs[55-69], see Figs.2F-G, 2J,3) and the third color resistance block is disposed in accordance with the third color resistance region a portion of the fourth region between two of the third color resistance blocks (i.e. as pattered repeated photoresist blocks 41, in third coating area for 41, multiple first filter and/or spacer portions 42 between blocks 41 in display, paragraphs[55-69], see Figs.2H-2J, 3);
 wherein the first color resistance pillar, the second color resistance pillar and the third color resistance pillar respectively disposed in the fourth region are overlapped to form the spacer (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42 are overlapped to form spacers, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); 
wherein the first color resistance pillar comprises a first primary color resistance pillar portion and a first secondary color resistance pillar portion, (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); the second color resistance pillar comprises a second primary color resistance pillar portion and a second secondary color resistance pillar portion i.e. as spacer portions 25, 35, and/or third(not shown) of filter portions 22, 32, 42, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); and the third color resistance pillar comprises a third primary color resistance pillar portion and a third secondary color resistance pillar portion (i.e. as spacer portions 25, 35, and/or third(not shown) of filter portions 22, 32, 42, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); 
wherein the first primary color resistance pillar portion, the second primary color resistance pillar portion and the third primary color resistance pillar portion are overlapped to form a primary spacer (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42 are overlapped to form one of two spacers shown, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3), and the first secondary color resistance pillar portion, the second secondary color resistance pillar portion and the third secondary color resistance pillar portion are overlapped to form a secondary spacer (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42 are overlapped to form another of two spacers shown, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3).
However, regarding claim 17, the prior art of Chen taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a display panel including the specific arrangement where the height of the first primary 7Docket No.: P-20HC1053US color resistance pillar portion is greater than the height of the first secondary color resistance pillar portion, the height of the second primary color resistance pillar portion is greater than the height of the second secondary color resistance pillar portion; and  the height of the third primary color resistance pillar portion is greater than the height of the third secondary color resistance pillar portion,  in combination with all other claimed limitations of claim 1. Moreover, there is no teaching or suggestion for any such particular modification of the spacer and pillar portions of the display panel of Chen. 


Regarding independent claim 18, directed towards a method for fabricating a display panel, similarly to the device claims 1 and 17 above the closest cited prior art of Chen (of record) teaches (see Figs. 1-3) such a method for fabricating a display panel, comprising a step of fabricating a color filter substrate, wherein the step of fabricating the color filter substrate comprises (see claims 1 and 17 above): 
providing a substrate base layer, wherein the substrate base layer comprises a first color resistance region, a second color resistance region and a third color resistance region respectively corresponding to open regions of a plurality of sub-pixels, and a fourth region corresponding to non-opening region of the plurality of sub-pixels; 
forming a first color resistance layer on the substrate base layer, wherein the first color resistance layer comprises a first color resistance block disposed at least in the first color resistance region, a first color resistance film disposed in the fourth region and a first color 8Docket No.: P-20HC1053US resistance pillar disposed in the fourth region, and the height of the first color resistance pillar is greater than the height of the first color resistance film; 
forming a second color resistance layer on the substrate base layer and the first color resistance layer, wherein the second color resistance layer comprises a second color resistance block disposed at least in the second color resistance region, a second color resistance film disposed in the fourth region and a second color resistance pillar disposed in the fourth region, and the height of the second color resistance pillar is greater than the height of the second color resistance film; and 
forming a third color resistance layer on the substrate base layer, the first color resistance layer and the second color resistance layer, wherein the third color resistance layer comprises a third color resistance block disposed at least in the third color resistance region, a third color resistance film disposed in the fourth region and a third color resistance pillar disposed in the fourth region, and the height of the third color resistance pillar is greater than the height of the third color resistance film; 
wherein, the first color resistance film, the second color resistance film and the third color resistance film respectively disposed in the fourth region are overlapped to form a black matrix, and at least two of the first color resistance pillar, the second color resistance pillar and the third color resistance pillar respectively disposed in the fourth region are overlapped to form a spacer; 
wherein a height of the first color resistance block is greater than a height of the first color resistance pillar, and a height of the first color resistance pillar is greater than a height of the first color resistance film (as Chen discloses such method of formation of the display panel as presented for claims 1 and 17, above);
wherein the first color resistance block, the second color resistance block and the third color resistance block are all string-shaped (i.e. as pattered first material with photoresist block 21 in first coating area for 21 is string shaped, photoresist block 31 in second coating area for 31 is string shaped, photoresist block 41 in third coating area for 41 is string shaped, see paragraphs[55-69], as depicted Figs. 2E, 2G, 2I); 
the first color resistance block is disposed in accordance with the first color resistance region and a portion of the fourth region between two of the first color resistance blocks (i.e. as repeated pattered photoresist block 21 in first coating area for 21, and multiple first filter and spacer portions 22 and/or 25, between blocks 21 in display, paragraphs [55-69, 73-74], see Figs. 2C-D, 2J, 3);
the second color resistance block is disposed in accordance with the second color resistance region and a portion of the fourth region between two of the second color resistance blocks (i.e. as pattered repeated photoresist block 31 in second coating area for 31(i.e. 23), multiple first filter and/or spacer portions 32 and 35, between blocks 31 in display, paragraphs[55-69], see Figs.2F-G, 2J,3) and the third color resistance block is disposed in accordance with the third color resistance region a portion of the fourth region between two of the third color resistance blocks (i.e. as pattered repeated photoresist blocks 41, in third coating area for 41, multiple first filter and/or spacer portions 42 between blocks 41 in display, paragraphs[55-69], see Figs.2H-2J, 3);
 wherein the first color resistance pillar, the second color resistance pillar and the third color resistance pillar respectively disposed in the fourth region are overlapped to form the spacer (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42 are overlapped to form spacers, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); 
wherein the first color resistance pillar comprises a first primary color resistance pillar portion and a first secondary color resistance pillar portion, (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); the second color resistance pillar comprises a second primary color resistance pillar portion and a second secondary color resistance pillar portion i.e. as spacer portions 25, 35, and/or third(not shown) of filter portions 22, 32, 42, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); and the third color resistance pillar comprises a third primary color resistance pillar portion and a third secondary color resistance pillar portion (i.e. as spacer portions 25, 35, and/or third(not shown) of filter portions 22, 32, 42, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3); 
wherein the first primary color resistance pillar portion, the second primary color resistance pillar portion and the third primary color resistance pillar portion are overlapped to form a primary spacer (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42 are overlapped to form one of two spacers shown, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3), and the first secondary color resistance pillar portion, the second secondary color resistance pillar portion and the third secondary color resistance pillar portion are overlapped to form a secondary spacer (i.e. as spacer portions 25, 35, third(not shown) of filter portions 22, 32, 42 are overlapped to form another of two spacers shown, paragraphs [57, 60, 62-66, 69, 70, 73], as depicted in e.g. Figs. 2J, 3).
However, regarding claim 18, the prior art of Chen taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a display panel including the specific arrangement where the height of the first primary 7Docket No.: P-20HC1053US color resistance pillar portion is greater than the height of the first secondary color resistance pillar portion, the height of the second primary color resistance pillar portion is greater than the height of the second secondary color resistance pillar portion; and  the height of the third primary color resistance pillar portion is greater than the height of the third secondary color resistance pillar portion,  in combination with all other claimed limitations of claim 1. Moreover, there is no teaching or suggestion for any such particular modification of the spacer and pillar portions of the display panel of Chen. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/Primary Examiner, Art Unit 2872